Name: Commission Regulation (EC) NoÃ 1078/2005 of 8 July 2005 correcting Regulation (EC) NoÃ 951/2005 fixing the A1 and B export refunds for fruit and vegetables (tomatoes, oranges, table grapes, apples and peaches)
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 9.7.2005 EN Official Journal of the European Union L 177/3 COMMISSION REGULATION (EC) No 1078/2005 of 8 July 2005 correcting Regulation (EC) No 951/2005 fixing the A1 and B export refunds for fruit and vegetables (tomatoes, oranges, table grapes, apples and peaches) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular the third subparagraph of Article 35(3) thereof, Whereas: (1) Commission Regulation (EC) No 951/2005 (2) fixed export refunds on fruit and vegetables for tomatoes, oranges, table grapes, apples and peaches. (2) A number of errors have been discovered in the Annex to the draft submitted to the Management Committee for an opinion. Regulation (EC) No 951/2005 should therefore be corrected. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 951/2005 is hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 9 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 160, 23.6.2005, p. 19. ANNEX ANNEX Export refunds on fruit and vegetables (tomatoes, oranges, table grapes, apples and peaches) Product code (1) Destination (2) System A1 Refund application period 24.6.2005-8.9.2005 System B Licence application period 1.7.2005-15.9.2005 Refund amount (EUR/t net weight) Scheduled quantiy (t) Indicative refund amount (EUR/t net weight) Scheduled quantity (t) 0702 00 00 9100 F08 35 35 1 874 0805 10 20 9100 A00 38 38 615 0806 10 10 9100 A00 25 25 6 627 0808 10 80 9100 F09, F04 36 36 19 233 0809 30 10 9100 0809 30 90 9100 F03 13 13 9 708 (1) The product codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1). (2) The A  series destination codes are set out in Annex II to Regulation (EEC) No 3846/87. The numeric destination codes are set out in Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). The other destinations are defined as follows: F03 : All destinations except Switzerland. F04 : Sri Lanka, Hong Kong SAR, Singapore, Malaysia, Indonesia, Thailand, Taiwan, Papua New Guinea, Laos, Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico, Costa Rica and Japan. F08 : All destinations except Bulgaria. F09 : The following destinations:  Norway, Iceland, Greenland, Faeroe Islands, Romania, Albania, Bosnia and Herzegovina, Croatia, Former Yugoslav Republic of Macedonia, Serbia and Montenegro (including Kosovo, under the protection of the United Nations, pursuant to Security Council Resolution 1244 of 10 June 1999), Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qalwain, Ras al Khaimah, Fujairah), Kuwait, Yemen, Syria, Iran, Jordan, Bolivia, Brazil, Venezuela, Peru, Panama, Ecuador and Colombia,  African countries and territories except for South Africa,  destinations referred to in Article 36 of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11).